DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application claims benefit to U.S. Provisional Patent Application No. 62/838,074, filed on April 24, 2019.  This examination is conducted as if the priority date is April 24, 2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
“knowledge base 1”;
“knowledge graph 2”;
“schema or layout 3”;
“nodes 4”;
“edges 5”;
“edge properties 6”;
“triples 7”;
“compound 8”;
“drug combination 9”;
“side effect 10”;
“embedding space 11”;
“embedding vectors 12”;
“disease 13”;
…
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea; 
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a process for identifying side effects for drug combinations [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 
Mathematical concepts recited in the claims include:
“to determine a polypharmacy score for each candidate statement based on the medical effect weighting and the embeddings” (claim 1, 8, 15);
“to rank the metric representations of the candidate statements” (claims 5, 12, 19);
“to adjust the embeddings based on a pooling of the embeddings” (claims 6, 13, 20);
Steps of evaluating, analyzing or organizing information recited in the claims include:
“to receive a knowledge graph based on a knowledge base, the knowledge graph representing drug molecular-structure data and drug side-effect data” (claims 1, 8, 15);
“to convert the knowledge graph into embeddings” (claim 1, 8, 15);
“to receive a drug combination query” (claim 1, 8, 15);
“to determine a plurality of candidate statements based on the embeddings and the drug combination query” (claim 1, 8, 15);
“to receive combination-index data” (claim 1, 8, 15);
“to determine a medical effect weighting based on the combination-index data and the drug combination query” (claim 1, 8, 15);

Hence, the claim explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claim must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claim do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Instant claim 1 recites additional elements that are not abstract ideas: 
“A system” with various "circuitry" elements  (claim 1);
“A product for “ (claim 15);
“A machine-readable medium” (claim 15); 

As a whole, these additional elements recite nothing more than a generic computer. Hence the claims recite the execution of the abstract idea with merely the help of a generic computer. Hence, the cited additional elements do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).  (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, to search for an inventive concept. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-9, 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 102a(1) as being anticipated by Zitnik: ("Modeling polypharmacy side effects with graph convolutional networks", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OUN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 2 February 2018).
Claim 1 is directed to a knowledge graph and a method to predict polypharmacy side effect from the knowledge graph. With respect to claim 1, Zitnik discloses a “Decagon” system for identifying side effects for drug combinations based on graph convolutional networks  (Section “Abstract”, page i457), which reads on the claimed subject matter. More specifically, “Decagon” comprising:
a knowledge graph receiver circuitry configured to receive a knowledge graph based on a knowledge base (section “Abstract/Results”, page i457; Fig 1, page i458), the knowledge graph representing drug molecular-structure data (Fig. 1, "Doxycycline") and drug side-effect data (Fig. 1, "Polypharmacy side effects"); 
an embedding-space generation circuitry configured to convert the knowledge graph into embeddings ( Section 4.2 “Tensor factorization decoder”: "embedding”, para 1, col 1, page i461); 
a computation circuitry configured to receive a drug combination query (Fig. 3B, "Query drug pair”, page i461), the computation circuitry configured to determine a plurality of candidate statements based on the embeddings and the drug combination query (Fig. 3B, "Predictions”, page i461), the candidate statements representing associations between a plurality of side effects (Fig. 3B, multiple "Predictions", page i461) and a plurality of drug combinations (Fig. 3B, Caption, "(B) For every relation,..", page i461), the computation circuitry configured to receive combination-index data (section “Abstract/Results”: "drug-protein target interactions" are used, page i457), the combination-index data representing medical effects of a combination of drugs (section “Abstract/Results”, "polypharmacy side effects, which are represented as drug-drug interactions”, page i457), the computation circuitry configured to determine a medical effect weighting based on the combination-index data and the drug combination query (Fig. 3, page i461), the computation circuitry configured to determine a polypharmacy score for each candidate statement based on the medical effect weighting and the embeddings (Section “6.2 Investigation of Decagon’s novel predictions”, para 1, page i463), each polypharmacy score being a metric representation comprising a probability of an association between one of the side effects and one of the drug combinations (chapter 6.2 Investigation of Decagon’s novel predictions”, para 1: probability scores pijr,, para 1, col 1, page i464).

With respect to claim 2, Zitnik discloses “a multimodal graph of protein–protein interactions, drug–protein target interactions and the polypharmacy side effects, which are represented as drug–drug interactions, where each side effect is an edge of a different type” (Section “Abstract/Results”, page i457).


With respect to claim 5, Zitnik discloses “We then use these predictions to construct a ranked list of (drug i, side effect type r, drug j) triples, where the triples are ranked by predicted probability scores pijr“ (chapter 6.2 Investigation of Decagon’s novel predictions”, para 1, page i463 to para 1, col 1, page i464).

With respect to claim 6, Zitnik discloses “we take diagonal matrices Dr, which specifically model the importance of interactions for each side effect type r in Decagon’s
multirelational link prediction (Section “4.2 Tensor factorization decoder”, col 1, page i461). We extract the diagonal from each Dr and use it as a vector representation for side effect r (These reads on the “pooling of the embedding” in the claim limitations). We embed these vector representations into a 2D space using t-SNE (this reads on the “adjust the embedding” as dimension reduction is “adjusting”) and then visualize in Figure 4. Figure 4 reveals the existence of clustering structure in side effects’ representations (Fig 4, col 2, page i464).
Claims 8-9 and 11-13 are similar to claims 1-2 and 4-6 respectively.  The difference between these claims lies in that the independent claims from which these claims depend on applied in different frameworks (system, method). Claims 8-9 and 11-13 are rejected similarly as discussed above regarding claims 1-2 and 4-6.
  Claims 15-16 and 18-20 are similar to claims 1-2 and 4-6 respectively.  The difference between these claims lies in that the independent claims from which these claims depend on applied in different frameworks (system, software product). Claims 15-16 and 18-20 are rejected similarly as discussed above regarding claims 1-2 and 4-6.


 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zitnik: ("Modeling polypharmacy side effects with graph convolutional networks", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OUN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 2 February 2018), as applied above to claims 1, 8 and 15 respectively, and further in view of Le: (“Drug Response Prediction by Globally Capturing Drug and Cell Line Information in a Heterogeneous Network“, Journal of Molecular Biology, Volume 430, Issue 18, Part A, 14 September 2018, Pages 2993-3004).
With respect to claim 3, Zitnik discloses “We construct two-layer multimodal network as follows (Fig. 1). Protein–protein interaction network describes relationships between proteins. Drug–drug interaction network contains 964 different types of edges (one for each side effect type) and describes which drug pairs lead to which side effects. Lastly, drug-protein links describe the proteins targeted by a given drug” ( para 2, col 1, page i459). In the graph, gene data, genotypic data, drug compound data and chemical substructure data are embedded in node feature vectors; drug combination data, side-effect data, and disease classification data are represented as edge between drug nodes;  Zitnik does not teach the cell line data.  
While exploring drug response prediction for personalized medicine, Le teaches the cell line data (Title and section “Abstract”, page 2993).

With respect to claim 4, Zitnik discloses “An example graph of polypharmacy side effects derived from genomic and patient population data. A multimodal graph consists of protein–protein interactions, drug–protein targets and drug–drug interactions encoded by 964 different polypharmacy side effects. Side information is integrated into the model in the form of additional protein and drug feature vectors. Highlighted network neighbors of Ciprofloxacin indicate this drug targets four proteins and interacts with three other drugs. The graph encodes information that Ciprofloxacin (node C) taken together with Doxycycline (node D) or with Simvastatin (node S) increases the risk of bradycardia side effect (side effect type r2), and its combination with Mupirocin (M) increases the risk of gastrointestinal bleed side effect r1” (Fig 1, page i458).
Zitnik does not teach the cell line data. While exploring drug response prediction for personalized medicine, Le teaches the cell line data (Title and section “Abstract”, page 2993).

Claims 10 and 17 are similar to claim 3.  The difference between these claims lies in that the independent claims from which these claims depend on applied in different frameworks (system, method, software product). Claims 10 and 17 are rejected similarly as discussed above regarding claim 3.  
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to combine prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to combine the cell line data used in Le’s teaching of drug response prediction for personalized medicine,  with the drug compound data, chemical substructure data, drug combination data, gene data,  genotypic data, side-effect data, and disease classification data used in Zitnik’s teaching of polypharmacy side effect prediction with relational representation learning, because Le’s cell line data, captured drug and cell line information globally in a heterogeneous network, will enhance Zitnik’s data without interfering Zitnik’s data. We can reasonably expect the success as they both about prediction of drug response (side effect is a drug response) from heterogeneous networks of drug-related information and they both succeed. 

Claim(s) 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zitnik, as applied above to claims 1, 8 and 15, and further in view of Boucher: ("Mathematical formulation of additivity for antimicrobial agents", DIAGNOSTIC MICROBIOLOGY AND INFECTIOUS DISEASE, ELSEVIER, AMSTERDAM, NL, vol. 55, no. 4, 1 August 2006 (2006-08-01), pages 319-325). 
With respect to claim 7, Zitnik does not teach the Loewe additivity score method, the Chou-Talalay combination index method, the Tau estimation method, the pharmacological independence method, or the Bliss statistical independence method. While studying the pharmacodynamic interaction in combination chemotherapy. Boucher teaches the Loewe additivity score method (Section “Abstract”, page 319).
Claims 14 and 21 are similar to claim 7. The difference between these claims lies in that the independent claims from which these claims depend on applied in different frameworks (system, method, software product). Claims 14 and 21 are rejected similarly as discussed above regarding claim 7.  
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to substitute prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to substitute the sigmoid function for computing the ranked list of side effect triples (equation (3), col 2, page i461) used in Zitnik’s teaching of drug response prediction for personalized medicine (“We then use these predictions to construct a ranked list of (drug i, side effect type r, drug j) triples, where the triples are ranked by predicted probability scores pijr“ (chapter 6.2 Investigation of Decagon’s novel predictions”, para 1, page i463 to para 1, col 1, page i464)),  with the Loewe additivity score method taught by Boucher, because Boucher’s results are simple, easily interpreted, and may be more applicable to a wide variety of clinical and experimental circumstances. We can reasonably expect the success as Zitnik and Boucher are both about pharmacodynamic interactions in drug combination, and they both succeed.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631